


EXHIBIT 10.12


Fidelity National Financial, Inc.
Amended and Restated
2005 Omnibus Incentive Plan


Notice of Stock Option Grant


You (the “Optionee”) have been granted the following option to purchase Class A
Common Stock of Fidelity National Financial, Inc. (the “Company”), par value
$0.0001 per share (“Share”), pursuant to the Fidelity National Financial, Inc.
Amended and Restated 2005 Omnibus Incentive Plan (the “Plan”):


Name of Optionee:
 
Total Number of Shares Subject to Option:
 
Type of Option:
Nonqualified
Exercise Price Per Share:
$ (closing price on November 21)
Effective Date of Grant:
November 21, 2013
Vesting Schedule:
Subject to the terms of the Plan and the Stock Option Agreement attached hereto,
the right to exercise this Option shall vest with respect to one-third of the
total number of Shares subject to this Option on each anniversary of the
Effective Date of Grant.


Expiration Date:
7th Anniversary of Effective Date of Grant The Option is subject to earlier
expiration, as provided in Section 3(b) of the attached Stock Option Agreement



By your electronic acceptance/signature, you agree and acknowledge that this
Option is granted under and governed by the terms and conditions of the Plan and
the attached Stock Option Agreement, which are incorporated herein by reference,
and that you have been provided with a copy of the Plan and Stock Option
Agreement.


























































--------------------------------------------------------------------------------




Fidelity National Financial, Inc.
Amended and Restated
2005 Omnibus Incentive Plan


Stock Option Agreement


SECTION 1.
GRANT OF OPTION.



(a)Option. On the terms and conditions set forth in the Notice of Stock Option
Grant, which is incorporated by reference, and this Stock Option Agreement (the
“Agreement”), the Company grants to the Optionee on the Effective Date of Grant
the Option to purchase at the Exercise Price the number of Shares set forth in
the Notice of Stock Option Grant.


(b)Plan and Defined Terms. The Option is granted pursuant to the Plan. All
terms, provisions, and conditions applicable to the Option set forth in the Plan
and not set forth herein are hereby incorporated by reference herein. To the
extent any provision hereof is inconsistent with a provision of the Plan, the
provisions of the Plan will govern. All capitalized terms that are used in the
Notice of Stock Option Grant or this Agreement and not otherwise defined therein
or herein shall have the meanings ascribed to them in the Plan.


SECTION 2.
RIGHT TO EXERCISE.

The Option hereby granted shall be exercised by written notice to the Committee,
specifying the number of Shares the Optionee desires to purchase together with
provision for payment of the Exercise Price. Subject to such limitations as the
Committee may impose (including prohibition of one more of the following payment
methods), payment of the Exercise Price may be made by (a) check payable to the
order of the Company, for an amount in United States dollars equal to the
aggregate Exercise Price of such Shares, (b) by tendering to the Company Shares
having an aggregate Fair Market Value (as of the trading date immediately
preceding the date of exercise) equal to such Exercise Price, (c) by
broker-assisted exercise, or (d) by a combination of such methods. The Company
may require the Optionee to furnish or execute such other documents as the
Company shall reasonably deem necessary (i) to evidence such exercise and (ii)
to comply with or satisfy the requirements of the Securities Act of 1933, as
amended, the Exchange Act, applicable state or non-U.S. securities laws or any
other law.
SECTION 3.
TERM AND EXPIRATION.



(a)Basic Term. Subject to earlier termination pursuant to the terms hereof, the
Option shall expire on the expiration date set forth in the Notice of Stock
Option Grant.


(b)Termination of Employment or Service. Subject to the terms and conditions of
Optionee's employment agreement, if any, if the Optionee's employment or service
as a Director or Consultant, as the case may be, is terminated, the Option shall
expire on the earliest of the following occasions:


(i)The expiration date set forth in the Notice of Stock Option Grant;


(ii)The date three months following the termination of the Optionee's employment
or service for any reason other than Cause, death, or Disability;


(iii)The date one year following the termination of the Optionee's employment or
service due to death or Disability; or


(iv)The date of termination of the Optionee's employment or service for Cause.


The Optionee may exercise all or part of this Option at any time before its
expiration under the preceding sentence, but, subject to the following sentence,
only to the extent that the Option had become vested before the Optionee's
employment or service terminated. When the Optionee's employment or service
terminates, this Option shall expire immediately with respect to the number of
Shares for which the Option is not yet vested. If the Optionee dies after
termination of employment or service, but before the expiration of the Option,
all or part of this Option may be exercised (prior to expiration) by the
personal representative of the Optionee or by any person who has acquired this
Option directly from the Optionee by will, bequest or inheritance, but only to
the extent that the Option was vested and exercisable upon termination of the
Optionee's employment or service.


(c)Definition of “Cause.” The term “Cause” shall have the meaning ascribed to
such term in the Optionee's employment agreement with the Company or any
Subsidiary. If the Optionee's employment agreement does not define




--------------------------------------------------------------------------------




the term “Cause,” or if the Optionee has not entered into an employment
agreement with the Company or any Subsidiary, the term “Cause” shall mean (i)
the willful engaging by the Optionee in misconduct that is demonstrably
injurious to the Company or any Parent or Subsidiary (monetarily or otherwise),
(ii) the Optionee's conviction of, or pleading guilty or nolo contendere to, a
felony involving moral turpitude, or (iii) the Optionee's violation of any
confidentiality, non-solicitation, or non-competition covenant to which the
Optionee is subject.


(d)Definition of “Disability.” The term “Disability” shall have the meaning
ascribed to such term in the Optionee's employment agreement with the Company or
any Subsidiary. If the Optionee's employment agreement does not define the term
“Disability,” or if the Optionee has not entered into an employment agreement
with the Company or any Subsidiary, the term “Disability” shall mean the
Optionee's entitlement to long-term disability benefits pursuant to the
long-term disability plan maintained by the Company or in which the Company's
employees participate.


SECTION 4.
TRANSFERABILITY OF OPTION.



(a)Generally. Except as provided in Section 4(b) herein, the Option shall not be
transferable by the Optionee other than by will or the laws of descent and
distribution, and the Option shall be exercisable during the Optionee's lifetime
only by the Optionee or on his or her behalf by the Optionee's guardian or legal
representative.


(b)Transfers to Family Members. Notwithstanding Section 4(a) herein, if the
Option is a Nonqualified Stock Option, the Optionee may transfer the Option for
no consideration to or for the benefit of a Family Member, subject to such
limits as the Committee may establish, and the transferee shall remain subject
to all the terms and conditions applicable to the Option.


(c)Definition of “Family Member.” For purposes of this Agreement, the term
“Family Member” shall mean any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law of
the Optionee (including adoptive relationships), any person sharing the same
household as the Optionee (other than a tenant or employee), a trust in which
the above persons have more than fifty percent of the beneficial interests, a
foundation in which the Optionee or the above persons control the management of
assets, and any other entity in which the Optionee or the above persons own more
than fifty percent of the voting interests.


SECTION 5.
MISCELLANEOUS PROVISIONS.



(a)Acknowledgements. The Optionee hereby acknowledges that he or she has read
and understands the terms of the Plan and this Agreement, and agrees to be bound
by their respective terms and conditions. The Optionee acknowledges that there
may be tax consequences upon the exercise or transfer of the Option and that the
Optionee should consult an independent tax advisor prior to any exercise or
transfer of the Option.


(b)Tax Withholding. Pursuant to Article 20 of the Plan, the Committee shall have
the power and the right to deduct or withhold, or require the Optionee to remit
to the Company, an amount sufficient to satisfy any federal, state and local
taxes (including the Optionee's FICA obligations) required by law to be withheld
with respect to this Option. The Committee may condition the delivery of Shares
upon the Optionee's satisfaction of such withholding obligations. The Optionee
may elect to satisfy all or part of such withholding requirement by tendering
previously-owned Shares or by having the Company withhold Shares having a Fair
Market Value equal to the minimum statutory withholding (based on minimum
statutory withholding rates for federal, state and local tax purposes, as
applicable, including the Optionee's FICA taxes) that could be imposed on the
transaction, and, to the extent the Committee so permits, amounts in excess of
the minimum statutory withholding to the extent it would not result in
additional accounting expense. Such election shall be irrevocable, made in
writing and signed by the Optionee, and shall be subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate.


(c)Notice Concerning Disqualifying Dispositions. If the Option is an Incentive
Stock Option, the Optionee shall notify the Committee of any disposition of
Shares issued pursuant to the exercise of the Option if the disposition
constitutes a “disqualifying disposition” within the meaning of Sections 421 and
422 of the Code (or any successor provision of the Code then in effect relating
to disqualifying dispositions). Such notice shall be provided by the Optionee to
the Committee in writing within 10 days of any such disqualifying disposition.


(d)Rights as a Stockholder. Neither the Optionee nor the Optionee's transferee
or representative shall have any rights as a stockholder with respect to any
Shares subject to this Option until the Option has been exercised and Share
certificates have been issued to the Optionee, transferee or representative, as
the case may be.




--------------------------------------------------------------------------------






(e)Ratification of Actions. By accepting this Agreement, the Optionee and each
person claiming under or through the Optionee shall be conclusively deemed to
have indicated the Optionee's acceptance and ratification of, and consent to,
any action taken under the Plan or this Agreement and Notice of Stock Option
Grant by the Company, the Board, or the Committee.


(f)Notice. Any notice required by the terms of this Agreement shall be given in
writing and shall be deemed effective upon personal delivery or upon deposit
with the United States Postal Service, by registered or certified mail, with
postage and fees prepaid. Notice shall be addressed to the Company at its
principal executive office and to the Optionee at the address that he or she
most recently provided in writing to the Company.


(g)Choice of Law. This Agreement and the Notice of Stock Option Grant shall be
governed by, and construed in accordance with, the laws of Florida, without
regard to any conflicts of law or choice of law rule or principle that might
otherwise cause the Plan, this Agreement or the Notice of Stock Option Grant to
be governed by or construed in accordance with the substantive law of another
jurisdiction.


(h)Arbitration. Subject to Article 3 of the Plan, any dispute or claim arising
out of or relating to the Plan, this Agreement or the Notice of Stock Option
Grant shall be settled by binding arbitration before a single arbitrator in
Jacksonville, Florida and in accordance with the Commercial Arbitration Rules of
the American Arbitration Association. The arbitrator shall decide any issues
submitted in accordance with the provisions and commercial purposes of the Plan,
this Agreement and the Notice of Stock Option Grant, provided that all
substantive questions of law shall be determined in accordance with the state
and Federal laws applicable in Florida, without regard to internal principles
relating to conflict of laws.


(i)Modification or Amendment. This Agreement may only be modified or amended by
written agreement executed by the parties hereto; provided, however, that the
adjustments permitted pursuant to Section 4.3 of the Plan may be made without
such written agreement.


(j)Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions of this Agreement, and this Agreement shall be
construed and enforced as if such illegal or invalid provision had not been
included.


(k)References to Plan. All references to the Plan (or to a Section or Article of
the Plan) shall be deemed references to the Plan (or the Section or Article) as
may be amended from time to time.


(l)Section 409A Compliance. To the extent applicable, it is intended that the
Plan and this Agreement comply with the requirements of Code Section 409A and
any related regulations or other guidance promulgated with respect to such
Section by the U.S. Department of the Treasury or the Internal Revenue Service
and the Plan and the Award Agreement shall be interpreted accordingly.




